DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 11, 2021, June 28, 2021, July 08, 2021, August 12, 2021, September 27, 2021, November 08, 2021, December 13, 2021, December 30, 2021, June 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kothari et al. (US 2020/0312317 A1). 
As to claim 1, Kothari discloses a first electronic device [FIG. 4], comprising: 
one or more processors [Processor 410 on FIG. 4]; 
memory [ROM 420 on FIG. 4]; and 
one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors [Paragraph 0119], wherein the one or more programs include instructions for: 
joining a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device [“The system includes multiple network connected devices located in the room, such as a connected telecommunication device  (e.g., connected telephone), a connected thermostat, connected lamp, connected speaker (or sound system), or connected multimedia display  (or smart television).” Paragraphs 0028, 0030 and 0104]; 
after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group [“A user located in the room speaks a command or query. The user generates acoustic waves corresponding to an input audio signal. The input audio signal is detected by both the first digital assistant computing device and the second digital assistant computing device.” Paragraphs 0036 and 01015], wherein electing the context collector includes: 
determining a first context collector indication corresponding to the first electronic device [“The internet connected devices are connect to network via a wireless gateway (e.g., network router, wireless router, or modem), which provides access to network.” Paragraphs 0036 and 0104]; 
receiving, from at least the second electronic device, one or more second context collector indications corresponding to at least the second electronic device [“The first digital assistant computing device transmits, to an orchestrator component of a data processing system, a first indication that the first digital assistant computing device is operational to process the input audio signal.” Paragraphs 0037 and 0107]; and 
determining, based on the first context collector indication and the one or more second context collector indications corresponding to at least the second electronic device, the first electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group [“The data processing system receives a second indication from the second digital assistant computing device indicating that the second digital assistant computing device is operational to process the input audio signal.” Paragraphs 0039 and 0108]; and 
in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change [The device is instructed to enter standby mode until the device moves or changes location, such as outside a virtual geographical fence established around room.” Paragraphs 0041, 0066 and 0109].

As to claim 2, Kothari discloses the first electronic device of claim 1, wherein the at least two electronic devices of the context-sharing group each automatically share context information with at least one other electronic device participating in the context-sharing group in response to undergoing a device state change [“The first digital assistant computing device, responsive to the instruction, performs downstream processing of the input audio signal and provides data packets carrying a command. The first digital assistant computing device can transmit the data packets carrying the command to the data processing system.” Paragraph 0110]. 

As to claim 3, Kothari discloses the first electronic device of claim 1, wherein the one or more programs include further instructions for: connecting to a wireless network of the first location, wherein the first electronic device joins the context-sharing group in response to connecting to the wireless network of the first location, wherein each electronic device participating in the context-sharing group is connected to the wireless network of the first location [“The internet connected devices can connect to the network via a wireless gateway (e.g., network router, wireless router, or modem), which provides access to the network.” Paragraphs 0036 and 0104].  

As to claim 4, Kothari discloses the first electronic device of claim 1, wherein the one or more programs include further instructions for: determining whether the first electronic device is enrolled in the context-sharing group associated with the first location, wherein the first electronic device joins the context-sharing group in accordance with a determination that the first electronic device is enrolled in the context-sharing group [“The system includes multiple network connected devices located in the room, such as a connected telecommunication device  (e.g., connected telephone), a connected thermostat, connected lamp, connected speaker (or sound system), or connected multimedia display  (or smart television).” Paragraphs 0028, 0030 and 0104]. 

As to claim 5, Kothari discloses the first electronic device of claim 4, wherein the first electronic device joins the context-sharing group by establishing a communication connection with at least one other electronic device participating in the context-sharing group [“The system includes multiple network connected devices located in the room, such as a connected telecommunication device (e.g., connected telephone), a connected thermostat, connected lamp, connected speaker (or sound system), or connected multimedia display (or smart television).” Paragraphs 0028, 0030 and 0104]. 

As to claim 6, Kothari discloses the first electronic device of claim 1, wherein determining the first electronic device of the electronic devices included in the context-sharing group is the context collector of the context-sharing group upon determining at least one of: the first electronic device was previously elected as context collector after joining context- sharing group based on the first context collector indication; or the first electronic device was elected as context collector the last time the first electronic device participated in context-sharing group prior to leaving context-sharing group and joining context-sharing group [“The system includes multiple network connected devices located in the room, such as a connected telecommunication device (e.g., connected telephone), a connected thermostat, connected lamp, connected speaker (or sound system), or connected multimedia display (or smart television).” Paragraphs 0028, 0030 and 0104]. 

As to claim 8, Kothari discloses the first electronic device of claim 1, the one or more programs further include instructions for: in accordance with a determination to elect the first electronic device and at least the second electronic device as the one or more context collectors, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change [“The data processing system (e.g., via orchestrator component), instructs the second digital assistant computing device to enter a standby mode at ACT.” Paragraph 0108]; and 
transmitting context information associated with the first electronic device to at least the second electronic device in response to the first electronic device undergoing a device state change [“The data processing system (e.g., via orchestrator component), instructs the second digital assistant computing device to enter a standby mode at ACT.” Paragraph 0108]. 

As to claim 9, Kothari discloses the first electronic device of claim 1, wherein the one or more programs include further instructions for: in accordance with a determination to elect the second electronic device as the context collector, transmitting context information associated with the first electronic device to the second electronic device in response to the first electronic device undergoing a device state change [The device is instructed to enter standby mode until the device moves or changes location, such as outside a virtual geographical fence established around room.” Paragraphs 0041, 0066 and 0109].  

As to claim 15, Kothari discloses the first electronic device of claim 1, wherein the first context collector indication indicates the first electronic device is a context collector upon determining at least one of 1) whether the first electronic device was previously elected a the context collector after joining context-sharing group  [“The device is instructed to enter standby mode until the device moves or changes location, such as outside a virtual geographical fence established around room.” Paragraphs 0041, 0066 and 0109], 
2) whether the first electronic device was elected as a context collector prior to leaving the context-sharing group and again joining the context-sharing group [“The device is instructed to enter standby mode until the device moves or changes location, such as outside a virtual geographical fence established around room.” Paragraphs 0041, 0066 and 0109].

As to claim 16, Kothari discloses the first electronic device of claim 1, wherein after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining whether the context sharing group includes a current context collector based on the first context collector indication and the one or more second context collector indications [“The data processing system (e.g., via orchestrator component), instructs the second digital assistant computing device to enter a standby mode at ACT.” Paragraph 0108]; and 
electing the current context collector to be the context collector of the context-sharing group [“The data processing system (e.g., via orchestrator component), instructs the second digital assistant computing device to enter a standby mode at ACT.” Paragraph 0108]. 

As to claim 17, Kothari discloses the first electronic device of claim 1, wherein the context information received from at least the second electronic device includes at least one of device state change information associated with at least the second electronic device, device capability information associated with at least the second electronic device, and contextual state information associated with at least the second electronic device [“The device is instructed to enter standby mode until the device moves or changes location, such as outside a virtual geographical fence established around room.” Paragraphs 0041, 0066 and 0109]. 

As to claim 18, Kothari discloses the first electronic device of claim 1, wherein the one or more programs include further instructions for: receiving a request for an aggregate context of the context-sharing group from the second electronic device, wherein the second electronic device transmits the request to the first electronic device in response to receiving a user voice input from a user of the second electronic device [“The first indication is generated responsive to a signal quality check process. The orchestrator component determines, based on a policy, to instruct the first digital assistant computing device to process the input audio signal.” Paragraph 0107]; and 
transmitting the aggregate context to the second electronic device, wherein transmitting the aggregate context to the second electronic device causes the second electronic device to obtain a digital assistant response to the user voice input based on context information included in the aggregate context [“The first indication is generated responsive to a signal quality check process. The orchestrator component determines, based on a policy, to instruct the first digital assistant computing device to process the input audio signal.” Paragraph 0107]. 

As to claim 19, Kothari discloses a method [Paragraph 0025], comprising: at a first electronic device [FIG. 4]: see claim 1’s rejection above for the rest of claim 19’s limitations. 

As to claim 20, Kothari discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device [Paragraph 0121], cause the first electronic device to: see claim 1’s rejection above for the rest of claim 20’s limitations.



  



Allowable Subject Matter
Claims 7, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,038,934 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a first electronic device which perform the feature of in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.     
The pending claim 1 recites a first electronic device which perform the similar feature of in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.
The difference between the two claims is that the patented claim 1 recites an additional element, “based at least on a strength of connectivity between the first electronic device and a wireless network of the first location.” to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of pending claim 3 to arrive at the pending claim 1 limitations.  

Pending claims 2-20 have similar limitations comparing the patented claims 2-19 as shown on the table below.
				
Pending claims
Patented claims
1. A first electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors, wherein the one or more programs include instructions for: joining a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector indication corresponding to the first electronic device; receiving, from at least the second electronic device, one or more second context collector indications corresponding to at least the second electronic device; and determining, based on the first context collector indication and the one or more second context collector indications corresponding to at least the second electronic device, the first electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.  
2. The first electronic device of claim 1, wherein the at least two electronic devices of the context-sharing group each automatically share context information with at least one other electronic device participating in the context-sharing group in response to undergoing a device state change.  
3. The first electronic device of claim 1, wherein the one or more programs include further instructions for: connecting to a wireless network of the first location, wherein the first electronic device joins the context-sharing group in response to connecting to the wireless network of the first location, wherein each electronic device participating in the context-sharing group is connected to the wireless network of the first location.  
4. The first electronic device of claim 1, wherein the one or more programs include further instructions for: determining whether the first electronic device is enrolled in the context-sharing group associated with the first location, wherein the first electronic device joins the context-sharing group in accordance with a determination that the first electronic device is enrolled in the context-sharing group.  
5. The first electronic device of claim 4, wherein the first electronic device joins the context-sharing group by establishing a communication connection with at least one other electronic device participating in the context-sharing group.  
6. The first electronic device of claim 1, wherein determining the first electronic device of the electronic devices included in the context-sharing group is the context collector of the context-sharing group upon determining at least one of: the first electronic device was previously elected as context collector after joining context- sharing group based on the first context collector indication; or the first electronic device was elected as context collector the last time the first electronic device participated in context-sharing group prior to leaving context-sharing group and joining context-sharing group.  
7. The first electronic device of claim 1, wherein the one or more programs include further instructions for: prior to determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group, determining whether the first electronic device and at least the second electronic device were previously elected as the context collector based on the first context collector indication and the one or more second context collector indications; and upon determining that the first electronic device and at least the second electronic device were previously elected as the context collector, electing the first electronic device and at least the second electronic device as the context collector.  
8. The first electronic device of claim 1, the one or more programs further include instructions for: in accordance with a determination to elect the first electronic device and at least the second electronic device as the one or more context collectors, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change; and transmitting context information associated with the first electronic device to at least the second electronic device in response to the first electronic device undergoing a device state change.  
9. The first electronic device of claim 1, wherein the one or more programs include further instructions for: in accordance with a determination to elect the second electronic device as the context collector, transmitting context information associated with the first electronic device to the second electronic device in response to the first electronic device undergoing a device state change.  
10. The first electronic device of claim 1, wherein the one or more programs include further instructions for: prior to determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group, determining a first context collector score.  
11. The first electronic device of claim 10, wherein the first context collector score is based on a power source status of the first electronic device.  
12. The first electronic device of claim 10, wherein the first context collector score is further based on a frequency of movement of the first electronic device in and out of the context- sharing group.  
13. The first electronic device of claim 10, wherein the first context collector score corresponding to the first electronic device based at least on a strength of connectivity between the first electronic device and a wireless network of the first location.  
14. The first electronic device of claim 10, wherein the one or more programs include further instructions for: prior to determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group, receiving one or more second context collector scores corresponding to at least the second electronic device; determining whether the first electronic device and at least the second electronic device were previously selected as the context collector based on the first context collector indication and the one or more second context collector indications; upon determining that the first electronic device and at least the second electronic device were previously elected as the context collector, determining, based on the first context collector score and the one or more second collector scores, the first electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group, wherein the first context collector score is higher than the one or more second collector scores.  
15. The first electronic device of claim 1, wherein the first context collector indication indicates the first electronic device is a context collector upon determining at least one of 1) whether the first electronic device was previously elected a the context collector after joining context-sharing group, 2) whether the first electronic device was elected as a context collector prior to leaving the context-sharing group and again joining the context-sharing group.  
16. The first electronic device of claim 1, wherein after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining whether the context sharing group includes a current context collector based on the first context collector indication and the one or more second context collector indications; and electing the current context collector to be the context collector of the context-sharing group.  
17. The first electronic device of claim 1, wherein the context information received from at least the second electronic device includes at least one of device state change information associated with at least the second electronic device, device capability information associated with at least the second electronic device, and contextual state information associated with at least the second electronic device.  
18. The first electronic device of claim 1, wherein the one or more programs include further instructions for: receiving a request for an aggregate context of the context-sharing group from the second electronic device, wherein the second electronic device transmits the request to the first electronic device in response to receiving a user voice input from a user of the second electronic device; and transmitting the aggregate context to the second electronic device, wherein transmitting the aggregate context to the second electronic device causes the second electronic device to obtain a digital assistant response to the user voice input based on context information included in the aggregate context.  
19. A method, comprising: at a first electronic device: joining a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector indication corresponding to the first electronic device; receiving, from at least the second electronic device, one or more second context collector indications corresponding to at least the second electronic device; and determining, based on the first context collector indication and the one or more second context collector indications corresponding to at least the second electronic device, the first electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.  
20. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: join a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, elect one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector indication corresponding to the first electronic device; receiving, from at least the second electronic device, one or more second context collector indications corresponding to at least the second electronic device; and determining, based on the first context collector indication and the one or more second context collector indications corresponding to at least the second electronic device, the first electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.

1. A first electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors, wherein the one or more programs include instructions for: joining a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector score corresponding to the first electronic device based at least on a strength of connectivity between the first electronic device and a wireless network of the first location; receiving, from at least the second electronic device, one or more context collector scores corresponding to at least the second electronic device; and determining, based on the first context collector score and the one or more context collector scores corresponding to at least the second electronic device, which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.
2. The first electronic device of claim 1, wherein the at least two electronic devices of the context-sharing group each automatically share context information with at least one other electronic device participating in the context-sharing group in response to undergoing a device state change.
3. The first electronic device of claim 1, wherein the one or more programs include further instructions for: connecting to the wireless network of the first location, wherein the first electronic device joins the context-sharing group in response to connecting to the wireless network of the first location.
4. The first electronic device of claim 3, wherein each electronic device participating in the context-sharing group is connected to the wireless network.
5. The first electronic device of claim 1, wherein the one or more programs include further instructions for: determining whether the first electronic device is enrolled in the context-sharing group associated with the first location, wherein the first electronic device joins the context-sharing group in accordance with a determination that the first electronic device is enrolled in the context-sharing group.
6. The first electronic device of claim 1, wherein the first electronic device joins the context-sharing group by establishing a communication connection with at least one other electronic device participating in the context-sharing group.
7. The first electronic device of claim 1, wherein the first context collector score is further based on a power source status of the first device.
8. The first electronic device of claim 1, wherein the first context collector score is further based on a frequency of movement of the first electronic device in and out of the context-sharing group.
9. The first electronic device of claim 1, wherein the one or more programs include further instructions for: prior to determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group, transmitting, to at least the second electronic device, the first context collector score.
10. The first electronic device of claim 1, wherein the one or more programs include further instructions for: in accordance with a determination to elect the second electronic device as the context collector, transmitting context information associated with the first electronic device to the second electronic device in response to the first electronic device undergoing a device state change.
11. The first electronic device of claim 1, wherein electing the context collector further includes: receiving one or more context collector indications from at least the second electronic device, wherein a context collector indication indicates whether an electronic device is currently the context collector; and determining whether the context-sharing group currently includes a context collector based on a context collector indication corresponding to the first electronic device and the one or more context collector indications received from at least the second electronic device, wherein the first electronic device determines which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group further based on whether the context-sharing group currently includes a context collector.
12. The first electronic device of claim 11, wherein the one or more programs include further instructions for: in accordance with a determination that the context-sharing group currently includes a context collector, electing the current context collector to be the context collector of the context-sharing group.
13. The first electronic device of claim 11, wherein the one or more programs include further instructions for: in accordance with a determination that the context-sharing group includes more than one context collector, determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group based on the first context collector score and the one or more context collector scores corresponding to at least the second electronic device.
14. The first electronic device of claim 1, wherein the context information received from at least the second electronic device includes at least one of device state change information associated with at least the second electronic device, device capability information associated with at least the second electronic device, and contextual state information associated with at least the second electronic device.
15. The first electronic device of claim 1, wherein the one or more programs include further instructions for: receiving a request for an aggregate context of the context-sharing group from the second electronic device, wherein the second electronic device transmits the request to the first electronic device in response to receiving a user voice input from a user of the second electronic device; and transmitting the aggregate context to the second electronic device, wherein transmitting the aggregate context to the second electronic device causes the second electronic device to obtain a digital assistant response to the user voice input based on context information included in the aggregate context.
16. The first electronic device of claim 1, wherein the electronic device with the highest context collector score is elected as the context collector.
17. The first electronic device of claim 1, wherein determining which electronic device of the electronic devices included in the context-sharing group to elect as the context collector includes: comparing the first context collector score to the one or more context collector scores corresponding to at least the second electronic device; and identifying, based on the comparison, the highest context collector score, wherein an electronic device with the highest context collector score is elected to be the context collector.
18. A method, comprising: at a first electronic device: joining a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, electing one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector score corresponding to the first electronic device based at least on a strength of connectivity between the first electronic device and a wireless network of the first location; receiving, from at least the second electronic device, one or more context collector scores corresponding to at least the second electronic device; and determining, based on the first context collector score and the one or more context collector scores corresponding to at least the second electronic device, which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receiving context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.
19. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: join a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device; after joining the context-sharing group, elect one electronic device of the collection of at least two electronic devices as a context collector of the context-sharing group, wherein electing the context collector includes: determining a first context collector score corresponding to the first electronic device based at least on a strength of connectivity between the first electronic device and a wireless network of the first location; receiving, from at least the second electronic device, one or more context collector scores corresponding to at least the second electronic device; and determining, based on the first context collector score and the one or more context collector scores corresponding to at least the second electronic device, which electronic device of the electronic devices included in the context-sharing group to elect as the context collector of the context-sharing group; and in accordance with a determination to elect the first electronic device as the context collector, receive context information from at least the second electronic device in response to at least the second electronic device undergoing a device state change.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
December 16, 2022